Citation Nr: 1143789	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-36 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left elbow disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability of the left shoulder and residuals of a fractured left collar bone. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Uncle


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied reopening service connection claims for a left elbow disability, low back disability, and disabilities of the left shoulder and left collar bone. 

In February 2011, the Veteran testified at a Board hearing before the undersigned at the Waco RO.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran petitions to reopen claims of service connection for a left elbow disability, low back disability, and disabilities of the left shoulder and/or left collar bone.  The Board finds that the petitions to reopen must be remanded for further development in order to ensure a full record on appellate review. 

The evidence of record shows that the Veteran was awarded disability benefits from the Social Security Administration (SSA) in May 2002.  The Veteran's SSA records are not in the file.  Where VA has notice that a claimant is receiving SSA disability benefits, and that records from SSA may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  Accordingly, on remand, the Veteran's SSA records should be obtained and associated with the claims file.  See Hayes v. Brown, 9 Vet. App. 67 (1996) (holding that see also 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011). 

Accordingly, the case is REMANDED for the following actions:

1. Every effort should be made to obtain the Veteran's SSA records.  If the Agency of Original Jurisdiction (AOJ) is unable to obtain these records after making as many requests as are necessary, and concludes that they do not exist or that further efforts to obtain them would be futile, the AOJ should make a formal finding of unavailability.  A copy of the formal finding should be associated with the claims file.  

The AOJ must also notify the Veteran that it was unable to obtain the Veteran's SSA records.  The notice should: (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

2. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the petitions to reopen on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


